Citation Nr: 0840945	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-26 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to VA disability compensation under 38 U.S.C.A. § 
1151 for residuals of a right Achilles rupture.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Board previously remanded this matter in September 2007.  


FINDINGS OF FACT

1.  On March 21, 2000, the veteran slipped and fell on the 
stairs of a VA domiciliary.  He was not undergoing hospital 
care, medical or surgical treatment, or examination furnished 
by VA, and was not undergoing training and rehabilitative 
services as part of an approved rehabilitative program under 
Chapter 31 or in a  compensated work therapy program under 38 
U.S.C.A. § 1718.

2.  On August 26, 2001, the veteran slipped and fell in the 
shower at a VA domiciliary.  He was not undergoing hospital 
care, medical or surgical treatment, or examination furnished 
by VA, and was not undergoing training and rehabilitative 
services as part of an approved rehabilitative program under 
Chapter 31 or in a  compensated work therapy program under 38 
U.S.C.A. § 1718.

3.  The veteran does not have an additional disability that 
was caused or aggravated by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
or by events not reasonably foreseeable on the part of VA in 
furnishing medical treatment.   


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for residuals of a 
right Achilles tendon rupture is not warranted.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. 
§ 3.361 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In an April 2002 letter, the RO advised the veteran of the 
evidence required to substantiate his claim and informed him 
what evidence VA would be responsible for obtaining and what 
evidence VA would assist him in obtaining.  This notice 
complied with the timing requirements set forth in Pelegrini, 
as it was provided prior to the initial unfavorable rating 
decision.

A December 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).




B.  Duty to Assist

The RO made reasonable efforts to assist the veteran with the 
development of this claim.  The pertinent records have been 
obtained and associated with the claims file.  A VA medical 
opinion has also been obtained. 

The Board notes that the veteran's representative has argued 
that quality assurance should be obtained.  In this regard, 
the Board notes that the veteran's representative has argued 
that the RO should search for and obtain medical quality 
assurance records, if any, related to the claim.  The Board 
notes, however, that a recent informal finding by the Office 
of the General Counsel, Department of Veterans Affairs, 
states that the Board is not at liberty to obtain such 
records.  Although VA is required under the VCAA to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, and 
quality assurance records might contain evidence and 
conclusions relevant to a determination under 38 U.S.C.A. § 
1151, VA is not permitted to disclose quality assurance 
records to the public except in narrowly-defined 
circumstances pursuant to 38 U.S.C.A. § 5705.  Because 
records obtained through the VCAA must be considered in a 
claim, and records considered in a claim must be disclosed to 
claimants under VA regulations and Veterans Court case law, 
the Office of General Counsel has determined that Congress 
intended the privilege to apply to prevent VA from obtaining 
and using these records where doing so would inevitably 
entail disclosure.  See also Loving v. Nicholson, 19 Vet. 
App. 96 (2005).

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  


II.  Legal Criteria

Applicable law provides that compensation shall be awarded 
for a qualifying additional disability or death in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability if 
the disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary and the proximate cause of the disability or death 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care, medical or 
surgical treatment, or examination upon which the claim is 
based to the veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability. Merely 
showing that a veteran received care or treatment and that 
the veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1).

In order for additional disability to be compensable under 38 
U.S.C.A. § 1151, the additional disability must have been 
actually caused by, and not merely coincidental to, hospital 
care, medical or surgical treatment, or medical examination 
furnished by a VA employee or in a VA facility.  Loving v. 
Nicholson, 19 Vet. App. 96, 100 (2005).  In order for 
additional disability to be compensable under 38 U.S.C.A. 
§ 1151, the additional disability must have been the result 
of injury that was part of the natural sequence of cause and 
effect flowing directly from the actual provision of 
"hospital care, medical or surgical treatment, or 
examination" furnished by VA and that such additional 
disability was directly caused by that VA activity.  Id at 
101.

In the Loving case, the veteran was undergoing a VA 
examination when a metal ceiling grate or panel fell on him.  
In that case, the Court held that the claimed knee injury 
resulting from the fallen grate was coincidental to the 
examination, and not caused by it, and concluded that the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 
"lies beyond the ambit of section 1151."  Loving, 19 Vet. 
App. at 100-101.  In support of its conclusion in the Loving 
case, the Court made reference to the case of Sweitzer v. 
Brown, 5 Vet. App. 503 (1993), in which the Court had 
affirmed a Board decision which denied 38 U.S.C.A. § 1151 
benefits for a veteran who had claimed that, while he was 
waiting for a VA examination, an unidentified patient in a 
motorized wheelchair struck the claimant in the lower torso, 
and knocked him to the ground.  The Court, in Sweitzer, held 
that 38 U.S.C.A. § 1151 contemplated recovery only for 
disability resulting from the examination itself, and not for 
disability sustained while merely waiting in the building for 
an examination.

In Sweitzer, the Court emphasized that 38 U.S.C.A. § 1151 
"does not address disabilities that are merely coincidental 
with the receipt of VA treatment or which are not the result 
of actions by the VA."  Id. at 505.  The Court noted that the 
legislative history reinforced the conclusion that 
compensation under 38 U.S.C. 
§ 1151 is to be awarded only for an increase in disability 
that is the result of action by VA, and not from a 
coincidental event.  Id.; see also VAOPGCPREC 7-97 (Jan. 29, 
1997) (the provisions of 38 U.S.C.A. § 1151 effective prior 
to October 1, 1997, do not cover injuries which were merely 
incurred during or coincident with hospitalization but not as 
a result of hospitalization).  Although 38 U.S.C.A. § 1151 
was amended in 1997 to add the element of fault, the intent 
of Congress to provide compensation for disability related to 
VA treatment or examination has not changed.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

II.  Analysis

The veteran seeks compensation under 38 U.S.C.A. § 1151 for a 
right Achilles tendon rupture. 

First, the veteran contends that he is entitled to 
compensation for residuals of a right Achilles tendon rupture 
that occurred when he slipped and fell on the stairs of a VA 
domiciliary in March 2000.  The veteran contends that he was 
receiving VA treatment when the fall occurred.  

Second, the veteran asserts that compensation is warranted 
under § 1151  because the VA failed to properly diagnose a 
ruptured Achilles tendon. 

Finally, the veteran argues that he incurred additional 
disabilities when he fell in the shower at the VA Domiciliary 
in White City, Oregon in August 2001.  The veteran contends 
that the shower was improperly constructed.  The veteran also 
contends that he was receiving VA treatment when the fall 
occurred.  

For the reasons set forth below, the Board finds that 
compensation under 38 U.S.C.A. § 1151 is not warranted.    

VA records show that the veteran was seen in the VA infirmary 
at the White City VAMC on March 21, 2000.  He reported that 
he was running up the stairs and felt and heard a pop that 
caused him to fall down.  A physician noted slight swelling 
and bruising of the right ankle and around the back of the 
heel area.  It was noted that the veteran had pain on touch 
and pain when asked to pull or flex the foot.  The veteran 
was admitted for rest and observation of the right foot and 
ankle.

A VA physician who evaluated the veteran on March 22, 2000 
noted that the veteran had less pain, a fair ability to 
ambulate, minimal swelling and slight bluish discoloration 
along the medial aspect.  The veteran could flex and extend 
to 30 degrees.  The veteran was referred for physical 
therapy.  

Treatment records dated on May 2, 2000 noted that the veteran 
presented with a segmental diminution of caliber of his 
Achilles tendon.  Impression was partial Achilles tendon 
avulsion.  The veteran was referred to the VAMC in Portland.  

In May 17, 2000, the veteran was seen at the Portland VAMC 
for evaluation of right Achilles tendon rupture.  A physician 
recommended conservative treatment with casting and equinus.  
The veteran was informed that he would be casted for six to 
eight weeks.

VA records dated in August 2000 show that the veteran was 
seen in the infirmary with swelling and bruising of the right 
heel.  He reported that he fell in the shower.  Assessment 
was impaired mobility.  The veteran was admitted to the 
infirmary and prescribed bed rest.  

VA records dated in August 2000 show that the veteran was 
evaluated by a surgeon for reinjury of his Achilles tendon.  
Surgery was approved on a fee basis.  In September 2000, the 
veteran underwent surgical repair of the right Achilles 
tendon.  

A report of an October 2000 follow-up visit noted that the 
veteran was in a cast boot and had not undergone therapy.  
The incision was well-healed.  It was noted that the 
substance of the Achilles tendon was intact throughout its 
course underneath the incision.  Passively, the veteran could 
dorsiflex to neutral.  The veteran received a protocol for 
Achilles tendon rehabilitation.  

A physical therapy treatment note dated in December 2000 
indicated that the veteran was seen in the physical therapy 
clinic for a total of 23 visits between October 2000 and 
December 2000.  It was noted that he progressed well with the 
program. 

In January 2003, the veteran had a VA examination of the 
feet.  The veteran complained that his right ankle sprained 
easily.  The veteran denied joint pain.  It was noted that 
the Achilles tendon was tender on the right, especially in 
the distal four inches of the tendon.  Heels were okay.  The 
examining physician noted that the arch of the foot felt 
okay, and the midfoot was okay.  

A March 2004 podiatry consult note indicates that the veteran 
complained of right foot pain and reported that he never 
regained full muscle strength after his Achilles tendon 
rupture.  Assessment was laxity and weakness to right 
Achilles secondary to prior trauma, hammertoe deformities and 
onychomycosis.  A foot orthotic with heel lift modification 
was recommended.  

The veteran had a VA examination in November 2007.  The 
examiner addressed the history of the veteran's medical 
treatment in detail.  The examiner stated that the review of 
the medical records and treatment for Achilles tendon injury 
showed that the evaluation and treatment was thorough and 
complete.  The examiner opined that the orthopedic consult 
and referral to Portland VAMC was done expeditiously, and the 
veteran had appropriate follow-up treatment.  The examiner 
stated that re-injury of the Achilles tendon resulted in 
longer rehabilitation and some functional impairment.  The 
examiner indicated that the gait appeared normal, but that 
the veteran had pain of the right ankle and forefoot over 
long periods of walking.  The examiner noted that the veteran 
may also have mild decreased strength which is episodic.  The 
examiner noted that the veteran periodically has mild 
swelling of the ankle, but no swelling was noted on 
examination.  The examiner concluded that the veteran did not 
have additional disability as a result of carelessness, 
negligence or error in judgment on the part of the VA.  

Initially, with respect to the falls that occurred on March 
21, 2000 and in August 2001, the Board finds that these 
incidents lie beyond the ambit of 38 U.S.C.A. 
§ 1151.  At the time of these falls, the veteran was at the 
VA domiciliary and was not in the course of being provided 
hospital care, medical or surgical treatment, or examination 
by a VA employee or at a VA facility. 

The veteran and his representative assert that, at the time 
of the March 2000 and August 2000 incidents, the veteran was 
undergoing VA treatment.  The Board finds that this 
contention has no merit.  The Board has reviewed pertinent VA 
statute and regulations.  As in all matters involving 
statutory interpretation, analysis must begin with an 
examination of the statutory language itself.  See Sweitzer 
v. Brown, 5 Vet. App. 503, 504 (1993); see also United States 
v. Hohri, 482 U.S. 64, 69 (1987); Kelly v. Robinson, 479 U.S. 
36, 43 (1986).  Where the plain meaning of a statute is 
discernible, that "plain meaning must be given effect unless 
a 'literal application of [the] statute will produce a result 
demonstrably at odds with the intention of its drafters.'"  
Gardner v. Derwinski, 1 Vet. App. 584, 586 (1991) aff'd, sub 
nom. Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd, 
115 S. Ct. 552 (1994).  With regard to the plain meaning of 
38 U.S.C.A. § 1151, the Board finds it significant that 
Congress did not include the term "domiciliary care."  
Moreover, after examination of the statutory and regulatory 
language, the Board concludes that the terms "hospital care" 
and "domiciliary care" have separate meanings.

Chapter 17 of title 38, United States Code, which governs 
VA's provision of medical services, employs the term 
"hospital care" in several provisions, and defines "hospital 
care" to refer to "medical services rendered in the course of 
the hospitalization." 38 U.S.C. § 1701(5). 38 C.F.R. § 
17.30(b) defines "domiciliary care" as the furnishing of a 
home to a veteran, embracing the furnishings of shelter, 
food, clothing, and other comforts of home, including 
necessary medical services.  The term further includes travel 
and incidental expenses pursuant to § 17.143.  It appears 
clear that the terms are intended to have different meanings.  
In view of the distinction between "hospital care" and 
"domiciliary care," both in ordinary parlance and in the 
context of applicable VA laws and regulations, the terms 
simply do not have the same meaning.  The Board notes that 
while is certainly possible for a veteran to undergo medical 
treatment while a resident at a VA domiciliary, there is no 
evidence that the veteran was undergoing medical treatment at 
the time of the incidents in March 2000 and August 2001.  

The veteran and his representative also contend that VA was 
negligent with respect to the maintenance of the stairs and 
the shower in the VA domiciliary.  Without addressing the 
merits of the veteran's contentions regarding alleged 
negligence, it would seem that the Federal Tort Claims Act 
might offer a more appropriate avenue for seeking a remedy 
for the claimed disability. 

The Board concludes that the evidence does not show that the 
veteran incurred additional disability as a result of 
carelessness, negligence, lack of proper skill or similar 
instance of fault on VA's part in furnishing hospital care 
and treatment for his Achilles tendon injuries.  The November 
2007 VA medical opinion concluded that the treatment the 
veteran received was thorough and complete and indicated that 
the veteran received appropriate follow-up treatment.  

Based on the foregoing, the Board finds that entitlement to 
compensation under 38 U.S.C.A. § 1151 for Achilles tendon 
rupture is not warranted.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b).     


ORDER

Entitlement to VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 for Achilles tendon rupture is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


